Exhibit 10.3

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.

AGREEMENT

Effective as of May 5, 2000 (“Effective Date”), THE BOARD OF TRUSTEES OF THE
LELAND STANFORD JUNIOR UNIVERSITY, a body having corporate powers under the laws
of the State of California (“STANFORD”), and Xenogen Corporation, a California
corporation, having a principal place of business at 860 Atlantic Avenue,
Alameda, CA  94501 (“LICENSEE”), agree as follows:


1.                                      BACKGROUND


1.1                                 STANFORD HAS AN ASSIGNMENT OF THE INVENTION
ENTITLED “USING LIGHT TO DETECT AND TRACK PATHOGENS IN LIVING HOSTS”, FROM THE
LABORATORY OF DR. CHRISTOPHER CONTAG (“INVENTION[S]”), AS DESCRIBED IN STANFORD
DOCKET S94-044, AND ANY LICENSED PATENT(S), AS HEREINAFTER DEFINED, WHICH MAY
ISSUE TO SUCH INVENTION(S).


1.2                                 STANFORD DESIRES TO HAVE THE INVENTION(S)
PERFECTED AND MARKETED AT THE EARLIEST POSSIBLE TIME IN ORDER THAT PRODUCTS
RESULTING THEREFROM MAY BE AVAILABLE FOR PUBLIC USE AND BENEFIT.


1.3                                 LICENSEE DESIRES A LICENSE UNDER SAID
INVENTION(S), LICENSED MATERIALS AND LICENSED PATENT(S) TO DEVELOP, MAKE, HAVE
MADE, USE, IMPORT, OFFER FOR SALE AND SELL LICENSED PRODUCT(S) IN THE LICENSED
FIELD OF USE, AND/OR TO SUBLICENSE SAID INVENTION(S), LICENSED MATERIALS AND
LICENSED PATENT(S) IN THE LICENSED FIELD OF USE.


1.4                                 LICENSEE AND STANFORD HAVE A PRIOR AGREEMENT
AND AMENDMENTS TO THE PRIOR AGREEMENT FOR INVENTION(S), LICENSED MATERIALS AND
LICENSED PATENT(S).  THE PARTIES ACKNOWLEDGE THAT PURSUANT TO THE PRIOR
AGREEMENT, (I) LICENSEE HAS PAID TO STANFORD A NONCREDITABLE, NONREFUNDABLE
LICENSE ISSUE ROYALTY OF [***] DOLLARS [***], AND (II) LICENSEE HAS PAID TO
STANFORD [***] FOR REIMBURSEMENT OF PAST PATENT EXPENSES.  THE PRIOR AGREEMENT
AND AMENDMENTS ARE SUPERSEDED BY THIS AGREEMENT.


1.5                                 THE INVENTION(S) WAS MADE IN THE COURSE OF
RESEARCH SUPPORTED BY ONE OR MORE OF THE FOLLOWING: THE AMERICAN FOUNDATION FOR
AIDS RESEARCH, THE NATIONAL INSTITUTES OF HEALTH, THE UNITED STATES PUBLIC
HEALTH SERVICE, AND THE OFFICE OF NAVAL RESEARCH.


2.                                      DEFINITIONS


2.1                                 “LICENSED PATENT(S)” MEANS ANY (I) U.S.
PATENT APPLICATION SERIAL NUMBER 270,631 FILED JULY 1, 1994 (ISSUED ON JULY 22,
1997 AS U.S. PATENT NUMBER 5,650,135), (II) ALL DIVISIONS, SUBSTITUTIONS, AND
CONTINUATIONS IN WHOLE OR PART OF ANY OF THE PRECEDING, (III) ALL FOREIGN


--------------------------------------------------------------------------------





PATENT APPLICATIONS CORRESPONDING TO OR CLAIMING PRIORITY FROM (INCLUDING
INTERNATIONAL APPLICATION NUMBER PCT/US95/15040 AND ALL NATIONAL APPLICATIONS
CLAIMING PRIORITY THEREFROM), AND (IV) ALL U.S. AND FOREIGN PATENTS ISSUING ON
ANY OF THE PRECEDING, INCLUDING PATENTS OF ADDITION, REEXAMINATIONS, REISSUES
AND EXTENSIONS.


2.2                                 “LICENSED MATERIALS” MEANS THOSE BIOLOGICAL
MATERIALS LISTED IN EXHIBIT A, AND SUCH OTHER AGREED MATERIALS AS STANFORD MAY
PROVIDE TO LICENSEE DURING THE TERM OF THIS AGREEMENT, WHICH SHALL BE ADDED TO
EXHIBIT A.


2.3                                 “LICENSED PRODUCT(S)” MEANS ANY PRODUCT OR
PART THEREOF IN THE LICENSED FIELD OF USE, THE MANUFACTURE, USE, OR SALE OF
WHICH:


(A)                                  IS COVERED BY A VALID CLAIM OF AN ISSUED,
UNEXPIRED LICENSED PATENT(S) DIRECTED TO THE INVENTION(S).  A CLAIM OF AN
ISSUED, UNEXPIRED LICENSED PATENT(S) SHALL BE PRESUMED TO BE VALID UNLESS AND
UNTIL IT HAS BEEN HELD TO BE INVALID OR UNENFORCEABLE BY A FINAL JUDGMENT OF A
COURT OF COMPETENT JURISDICTION FROM WHICH NO APPEAL CAN BE OR IS TAKEN OR IS
DISCLAIMED, OR REJECTED OR FOUND INVALID OR UNENFORCEABLE IN A REISSUE
APPLICATION OR RE-EXAMINATION PROCEEDING OR OTHERWISE;


(B)                                 IS COVERED BY ANY CLAIM BEING PROSECUTED IN
A PENDING APPLICATION DIRECTED TO THE INVENTION(S); OR


(C)                                  INCORPORATES ANY OF THE LICENSED MATERIALS.


2.4                                 “NET SALES” MEANS THE GROSS REVENUE DERIVED
BY LICENSEE FROM LICENSED PRODUCT(S), LESS THE FOLLOWING ITEMS BUT ONLY INSOFAR
AS THEY ACTUALLY PERTAIN TO THE DISPOSITION OF SUCH LICENSED PRODUCT(S) BY
LICENSEE, ARE INCLUDED IN SUCH GROSS REVENUE, AND ARE SEPARATELY BILLED:


(A)                                  IMPORT, EXPORT, EXCISE AND SALES TAXES, AND
CUSTOM DUTIES;


(B)                                 COSTS OF INSURANCE, PACKING, AND
TRANSPORTATION FROM THE PLACE OF MANUFACTURE TO THE CUSTOMER’S PREMISES OR POINT
OF INSTALLATION;


(C)                                  COSTS OF INSTALLATION AT THE PLACE OF USE;
AND


(D)                                 CREDIT FOR RETURNS, ALLOWANCES, OR TRADES.


2.5                                 “LICENSED FIELD OF USE” MEANS ALL USES.


2.6                                 “LICENSED TERRITORY” MEANS WORLDWIDE.


2.7                                 “EXCLUSIVE” MEANS THAT, SUBJECT TO ARTICLE
4, STANFORD SHALL NOT GRANT FURTHER LICENSES IN THE LICENSED TERRITORY IN THE
LICENSED FIELD OF USE.

2

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





 


3.                                      GRANT


3.1                                 STANFORD HEREBY GRANTS AND LICENSEE HEREBY
ACCEPTS AN EXCLUSIVE LICENSE UNDER THE LICENSED PATENTS AND LICENSED MATERIALS
TO MAKE, HAVE MADE, IMPORT, USE, LEASE, SELL AND OFFER FOR SALE AND OTHERWISE
COMMERCIALIZE AND EXPLOIT LICENSED PRODUCTS IN THE LICENSED TERRITORY, AND
PRACTICE ANY METHOD PROCESS OR PROCEDURE WITHIN THE LICENSED PATENTS IN THE
LICENSED TERRITORY.


3.2                                 SAID LICENSE IS EXCLUSIVE, INCLUDING THE
RIGHT TO SUBLICENSE PURSUANT TO ARTICLE 13, IN THE LICENSED FIELD OF USE FOR A
TERM COMMENCING AS OF JULY 1, 1997 AND ENDING ON THE EXPIRATION OF THE LAST TO
EXPIRE OF THE LICENSED PATENT(S).


3.3                                 STANFORD SHALL HAVE THE RIGHT TO PRACTICE
THE INVENTION(S) AND USE THE TECHNOLOGY FOR ITS OWN BONA FIDE RESEARCH,
INCLUDING SPONSORED RESEARCH AND COLLABORATIONS.  STANFORD SHALL HAVE THE RIGHT
TO PUBLISH ANY INFORMATION INCLUDED IN LICENSED MATERIALS AND LICENSED
PATENT(S).


3.4                                 NOTWITHSTANDING SECTION 3.1 ABOVE, THE
LICENSE GRANTED TO XENOGEN FOR THOSE LICENSED MATERIALS WHICH ARE [***], SHALL
BE NON-EXCLUSIVE.  THIS SECTION 3.4 SHALL HAVE NO EFFECT ON THE EXCLUSIVE
LICENSE GRANTED HEREIN FOR (I) THE LICENSED PATENTS AND (II) ALL LICENSED
MATERIALS AND/OR LICENSED PRODUCT(S) OTHER THAN THE [***].


4.                                      GOVERNMENT RIGHTS

This Agreement is subject to all of the terms and conditions of Title 35 United
States Code Sections 200 through 204, including an obligation that Licensed
Product(s) sold or produced in the United States be “manufactured substantially
in the United States,” and LICENSEE agrees to take all reasonable action
necessary on its part as licensee to enable STANFORD to satisfy its obligation
thereunder, relating to Invention(s), provided that STANFORD has provided
LICENSEE with written notice of each such obligation STANFORD must meet and a
description of each act LICENSEE must take to comply with such obligation.


5.                                      DILIGENCE


5.1                                 AS AN INDUCEMENT TO STANFORD TO ENTER INTO
THIS AGREEMENT, LICENSEE AGREES TO USE ALL REASONABLE EFFORTS AND DILIGENCE TO
SUBLICENSE THE LICENSED PATENT(S) AND/OR TO PROCEED WITH THE DEVELOPMENT,
MANUFACTURE, AND SALE OR LEASE OF LICENSED PRODUCT(S).  LICENSEE FURTHER AGREES
TO DILIGENTLY DEVELOP MARKETS FOR THE LICENSED PATENT(S) AND/OR LICENSED
PRODUCT(S).  LICENSEE AGREES THAT STANFORD MAY TERMINATE THIS AGREEMENT IF,
PRIOR TO JULY 1, 2000, LICENSEE HAS NEITHER SUBLICENSED THE LICENSED PATENT(S)
NOR MADE A LICENSED PRODUCT(S) AVAILABLE FOR COMMERCIAL SALE.  LICENSEE FURTHER
AGREES THAT STANFORD MAY TERMINATE THIS AGREEMENT IF, FOR ANY PERIOD OF ONE (1)
FULL YEAR AFTER FIRST SUBLICENSE OR COMMERCIAL SALE, LICENSEE HAS NEITHER
MAINTAINED AT LEAST ONE SUBLICENSE IN FORCE NOR SOLD ANY LICENSED PRODUCT(S).


5.2                                 PROGRESS REPORT - ON OR BEFORE SEPTEMBER 1
OF EACH YEAR UNTIL LICENSEE MARKETS A LICENSED PRODUCT(S) OR GRANTS A SUBLICENSE
UNDER THE LICENSED PATENT(S), LICENSEE SHALL MAKE A WRITTEN ANNUAL REPORT TO
STANFORD COVERING THE PRECEDING YEAR ENDING JUNE 30,

3

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





REGARDING THE PROGRESS OF LICENSEE TOWARD COMMERCIAL USE OF LICENSED PRODUCT(S)
OR SUBLICENSING OF LICENSED PATENT(S).  SUCH REPORT SHALL INCLUDE, AS A MINIMUM,
INFORMATION SUFFICIENT TO ENABLE STANFORD TO SATISFY REPORTING REQUIREMENTS OF
THE U.S. GOVERNMENT AND FOR STANFORD TO ASCERTAIN PROGRESS BY LICENSEE TOWARD
MEETING THE DILIGENCE REQUIREMENTS OF THIS ARTICLE 5.


5.3                                 IN THE EVENT THAT LICENSEE FAILS TO MAKE
AVAILABLE FOR COMMERCIAL SALE A LICENSED PRODUCT BASED ON A PARTICULAR LICENSED
MATERIAL LISTED IN EXHIBIT A FOR ANY PERIOD OF ONE (1) FULL YEAR AFTER JULY 1,
2000, STANFORD MAY CONVERT THE EXCLUSIVE LICENSE GRANTED TO LICENSEE SOLELY WITH
RESPECT TO THAT PARTICULAR LICENSED MATERIAL (HEREINAFTER, THE “UNCOMMERCIALIZED
MATERIAL”) TO A NON-EXCLUSIVE LICENSE, PROVIDED THAT STANFORD GIVES LICENSEE
WRITTEN NOTICE OF SUCH INTENT AND LICENSEE FAILS TO COMMERCIALIZE THE
UNCOMMERCIALIZED MATERIAL WITHIN NINETY (90) DAYS OF SUCH NOTICE.  STANFORD
AGREES THAT NOTHING IN THIS SECTION 5.3 SHALL HAVE ANY EFFECT ON THE EXCLUSIVE
LICENSE GRANTED TO LICENSEE UNDER ANY LICENSED MATERIAL(S) OR LICENSED
PRODUCT(S) OTHER THAN THE UNCOMMERCIALIZED MATERIAL.  STANFORD FURTHER AGREES
THAT NOTHING IN THIS SECTION 5.3 SHALL HAVE ANY EFFECT ON THE EXCLUSIVE LICENSE
GRANTED TO LICENSEE UNDER THE LICENSED PATENT(S) IN ARTICLE 3 HEREIN.


6.                                      ROYALTIES


6.1                                 BEGINNING JULY 1, 2000, AND EACH JULY 1
THEREAFTER, LICENSEE SHALL PAY TO STANFORD A YEARLY ROYALTY OF [***].  SAID
YEARLY ROYALTY PAYMENTS ARE NONREFUNDABLE, BUT THEY ARE CREDITABLE AGAINST
EARNED ROYALTIES TO THE EXTENT PROVIDED IN PARAGRAPH 6.4.


6.2                                 IN ADDITION, LICENSEE SHALL PAY STANFORD
EARNED ROYALTIES OF [***] OF NET SALES.


6.3                                 IN THE EVENT THAT A LICENSED PRODUCT IS SOLD
IN COMBINATION WITH OR CONTAINING ONE OR MORE PRODUCTS OR COMPONENTS, THEN NET
SALES ON THE COMBINATION PRODUCT SHALL BE CALCULATED USING ONE OF THE FOLLOWING
METHODS:


(A)                                  BY MULTIPLYING THE NET SELLING PRICE OF THE
COMBINATION PRODUCT BY THE FRACTION A/A+B, WHERE A IS THE GROSS SELLING PRICE,
DURING THE ROYALTY-PAYING PERIOD BEING CONSIDERED, OF THE LICENSED PRODUCT SOLD
SEPARATELY, AND B IS THE GROSS SELLING PRICE, DURING THE ROYALTY PERIOD IN
QUESTION, OF THE OTHER PRODUCTS OR COMPONENTS SOLD SEPARATELY; OR


(B)                                 IN THE EVENT THAT NO SUCH SEPARATE SALES ARE
MADE OF THE LICENSED PRODUCT, NET SALES ON THE COMBINATION PRODUCT FOR ROYALTY
DETERMINATION SHALL BE AS REASONABLY ALLOCATED BETWEEN SUCH LICENSED PRODUCT AND
THE OTHER ACTIVE PRODUCTS OR COMPONENTS, BASED ON THEIR RELATIVE IMPORTANCE AND
PROPRIETARY PROTECTION, AS AGREED BY THE PARTIES.  IF THE PARTIES FAIL TO REACH
AGREEMENT SUCH ALLOCATION SHALL BE SUBMITTED TO BINDING ARBITRATION.


6.4                                 CREDITABLE PAYMENTS UNDER THIS AGREEMENT
SHALL BE AN OFFSET TO LICENSEE AGAINST UP TO [***] OF EACH EARNED ROYALTY
PAYMENT WHICH LICENSEE WOULD BE REQUIRED TO PAY PURSUANT TO PARAGRAPH 6.2 UNTIL
THE ENTIRE CREDIT IS EXHAUSTED.

4

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





 


6.5                                 IF THIS AGREEMENT IS NOT TERMINATED IN
ACCORDANCE WITH OTHER PROVISIONS HEREOF, LICENSEE’S OBLIGATION TO PAY ROYALTIES
HEREUNDER SHALL CONTINUE FOR SO LONG AS LICENSEE, BY ITS ACTIVITIES WOULD, BUT
FOR THE LICENSE GRANTED HEREIN, INFRINGE A VALID CLAIM OF AN UNEXPIRED LICENSED
PATENT(S) OF STANFORD COVERING SAID ACTIVITY.


6.6                                 THE ROYALTY ON SALES IN CURRENCIES OTHER
THAN U.S. DOLLARS SHALL BE CALCULATED USING THE APPROPRIATE FOREIGN EXCHANGE
RATE FOR SUCH CURRENCY QUOTED BY THE BANK OF AMERICA (SAN FRANCISCO) FOREIGN
EXCHANGE DESK, ON THE CLOSE OF BUSINESS ON THE LAST BANKING DAY OF EACH CALENDAR
QUARTER.  ROYALTY PAYMENTS TO STANFORD SHALL BE IN U.S. DOLLARS.  ALL NON-U.S.
TAXES RELATED TO ROYALTY PAYMENTS SHALL BE PAID BY LICENSEE AND ARE NOT
DEDUCTIBLE FROM THE PAYMENTS DUE STANFORD.


7.                                      ROYALTY REPORTS,  PAYMENTS, AND
ACCOUNTING


7.1                                 QUARTERLY EARNED ROYALTY PAYMENT AND REPORT
- BEGINNING WITH THE FIRST SALE OF A LICENSED PRODUCT(S) OR THE FIRST
SUBLICENSE, LICENSEE SHALL MAKE WRITTEN REPORTS (EVEN IF THERE ARE NO SALES OR
SUBLICENSES) AND EARNED ROYALTY PAYMENTS TO STANFORD WITHIN THIRTY (30) DAYS
AFTER THE END OF EACH CALENDAR QUARTER.  THIS REPORT SHALL STATE THE NUMBER,
DESCRIPTION, AND AGGREGATE NET SALES OF LICENSED PRODUCT(S) DURING SUCH
COMPLETED CALENDAR QUARTER, AND RESULTING CALCULATION PURSUANT TO PARAGRAPH 6.2
OF EARNED ROYALTY PAYMENT DUE STANFORD FOR SUCH COMPLETED CALENDAR QUARTER.  THE
REPORT SHALL ALSO STATE THE NUMBER AND DESCRIPTION OF, AND FEES DUE UNDER,
SUBLICENSES ISSUED BY XENOGEN DURING SUCH COMPLETED CALENDAR QUARTER, AND
RESULTING CALCULATION PURSUANT TO PARAGRAPH 13.5 OF EARNED ROYALTY PAYMENT DUE
STANFORD FOR SUCH COMPLETED CALENDAR QUARTER.  CONCURRENT WITH THE MAKING OF
EACH SUCH REPORT, LICENSEE SHALL INCLUDE PAYMENT DUE STANFORD OF ROYALTIES FOR
THE CALENDAR QUARTER COVERED BY SUCH REPORT.


7.2                                 ACCOUNTING - LICENSEE AGREES TO KEEP AND
MAINTAIN RECORDS FOR A PERIOD OF THREE (3) YEARS SHOWING THE SUBLICENSES GRANTED
AND THE MANUFACTURE, SALE, USE, AND OTHER DISPOSITION OF PRODUCTS SOLD OR
OTHERWISE DISPOSED OF UNDER THE LICENSE HEREIN GRANTED.  SUCH RECORDS WILL
INCLUDE GENERAL LEDGER RECORDS SHOWING CASH RECEIPTS AND EXPENSES, AND RECORDS
WHICH INCLUDE PRODUCTION RECORDS, CUSTOMERS, SERIAL NUMBERS, AND RELATED
INFORMATION IN SUFFICIENT DETAIL TO ENABLE THE ROYALTIES PAYABLE HEREUNDER BY
LICENSEE TO BE DETERMINED.  LICENSEE FURTHER AGREES TO PERMIT ITS BOOKS AND
RECORDS TO BE EXAMINED BY STANFORD FROM TIME TO TIME TO THE EXTENT NECESSARY TO
VERIFY REPORTS PROVIDED FOR IN PARAGRAPH 7.1.  SUCH EXAMINATION IS TO BE MADE BY
STANFORD OR ITS DESIGNEE, AT THE EXPENSE OF STANFORD, EXCEPT IN THE EVENT THAT
THE RESULTS OF THE AUDIT REVEAL AN UNDERREPORTING OF ROYALTIES DUE STANFORD OF
FIVE PERCENT (5%) OR MORE, THEN THE AUDIT COSTS SHALL BE PAID BY LICENSEE.


8.                                      NEGATION OF WARRANTIES


8.1                                 NOTHING IN THIS AGREEMENT IS OR SHALL BE
CONSTRUED AS:


(A)                                  A WARRANTY OR REPRESENTATION BY STANFORD AS
TO THE VALIDITY OR SCOPE OF ANY LICENSED PATENT(S);

5

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





 


(B)                                 A WARRANTY OR REPRESENTATION THAT ANYTHING
MADE, USED, SOLD, OR OTHERWISE DISPOSED OF UNDER ANY LICENSE GRANTED IN THIS
AGREEMENT IS OR WILL BE FREE FROM INFRINGEMENT OF PATENTS, COPYRIGHTS, AND OTHER
RIGHTS OF THIRD PARTIES;


(C)                                  AN OBLIGATION TO BRING OR PROSECUTE ACTIONS
OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT, EXCEPT TO THE EXTENT AND IN THE
CIRCUMSTANCES DESCRIBED IN ARTICLE 12;


(D)                                 GRANTING BY IMPLICATION, ESTOPPEL, OR
OTHERWISE ANY LICENSES OR RIGHTS UNDER PATENTS OR OTHER RIGHTS OF STANFORD OR
OTHER PERSONS OTHER THAN LICENSED PATENT(S), REGARDLESS OF WHETHER SUCH PATENTS
OR OTHER RIGHTS ARE DOMINANT OR SUBORDINATE TO ANY LICENSED PATENT(S); OR


(E)                                  AN OBLIGATION TO FURNISH ANY TECHNOLOGY OR
TECHNOLOGICAL INFORMATION.


8.2                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, STANFORD MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED.  THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF THE
LICENSED PRODUCT(S) WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER
RIGHTS OR ANY OTHER EXPRESS OR IMPLIED WARRANTIES.


8.3                                 LICENSEE AGREES THAT NOTHING IN THIS
AGREEMENT GRANTS LICENSEE ANY EXPRESS OR IMPLIED LICENSE OR RIGHT UNDER OR TO
U.S. PATENT 4,656,134 “AMPLIFICATION OF EUCARYOTIC GENES” OR ANY PATENT
APPLICATION CORRESPONDING THERETO.


9.                                      INDEMNITY


9.1                                 LICENSEE AGREES TO INDEMNIFY, HOLD HARMLESS,
AND DEFEND STANFORD, STANFORD HOSPITAL AND CLINICS AND STANFORD HEALTH SERVICES
AND THEIR RESPECTIVE TRUSTEES, OFFICERS, EMPLOYEES, STUDENTS, AND AGENTS AGAINST
ANY AND ALL CLAIMS FOR DEATH, ILLNESS, PERSONAL INJURY, PROPERTY DAMAGE, AND
IMPROPER BUSINESS PRACTICES ARISING OUT OF THE MANUFACTURE, USE, SALE, OR OTHER
DISPOSITION OF INVENTION(S), LICENSED PATENT(S), LICENSED PRODUCT(S), OR
LICENSED MATERIALS BY LICENSEE OR SUBLICENSEE(S), OR THEIR CUSTOMERS.


9.2                                 STANFORD SHALL NOT BE LIABLE FOR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL OR OTHER DAMAGES WHATSOEVER, WHETHER GROUNDED
IN TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, CONTRACT OR OTHERWISE. 
STANFORD SHALL NOT HAVE ANY RESPONSIBILITIES OR LIABILITIES WHATSOEVER WITH
RESPECT TO LICENSED PRODUCTS(S).


9.3                                 LICENSEE SHALL AT ALL TIMES COMPLY, THROUGH
INSURANCE OR SELF-INSURANCE, WITH ALL STATUTORY WORKERS’ COMPENSATION AND
EMPLOYERS’ LIABILITY REQUIREMENTS COVERING ANY AND ALL EMPLOYEES WITH RESPECT TO
ACTIVITIES PERFORMED UNDER THIS AGREEMENT.


9.4                                 IN ADDITION TO THE FOREGOING, LICENSEE SHALL
MAINTAIN, DURING THE TERM OF THIS AGREEMENT, COMPREHENSIVE GENERAL LIABILITY
INSURANCE, INCLUDING PRODUCTS LIABILITY INSURANCE, WITH REPUTABLE AND
FINANCIALLY SECURE INSURANCE CARRIER(S) TO COVER THE ACTIVITIES

6

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





OF LICENSEE AND ITS SUBLICENSEE(S).  COMMENCING WITH THE INTRODUCTION OF
LICENSED PRODUCT(S) INTO HUMANS FOR ANY PURPOSE, INCLUDING CLINICAL TRIALS, SUCH
INSURANCE SHALL PROVIDE MINIMUM LIMITS OF LIABILITY OF FIVE MILLION DOLLARS
($5,000,000) AND SHALL INCLUDE STANFORD, STANFORD UNIVERSITY HOSPITAL, THEIR
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, STUDENTS, AND AGENTS AS ADDITIONAL
INSUREDS.  SUCH INSURANCE SHALL BE WRITTEN TO COVER CLAIMS INCURRED, DISCOVERED,
MANIFESTED, OR MADE DURING OR AFTER THE EXPIRATION OF THIS AGREEMENT.  AT
STANFORD’S REQUEST, LICENSEE SHALL FURNISH A CERTIFICATE OF INSURANCE EVIDENCING
PRIMARY COVERAGE AND REQUIRING THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
CANCELLATION OR MATERIAL CHANGE TO STANFORD.  LICENSEE SHALL ADVISE STANFORD, IN
WRITING, THAT IT MAINTAINS EXCESS LIABILITY COVERAGE (FOLLOWING FORM) OVER
PRIMARY INSURANCE FOR AT LEAST THE MINIMUM LIMITS SET FORTH ABOVE.  ALL SUCH
INSURANCE OF LICENSEE SHALL BE PRIMARY COVERAGE; INSURANCE OF STANFORD OR
STANFORD HEALTH SERVICES SHALL BE EXCESS AND NONCONTRIBUTORY.


10.                               MARKING


10.1                           PRIOR TO THE ISSUANCE OF ANY PATENTS ON ANY
LICENSED PRODUCTS, LICENSEE AGREES TO MARK ALL LICENSED PRODUCTS (OR THEIR
CONTAINERS OR LABELS) COVERED BY SUCH PATENTS AND MADE, SOLD, OR OTHERWISE
DISPOSED OF BY LICENSEE UNDER THE LICENSE GRANTED IN THIS AGREEMENT WITH THE
WORDS “PATENT PENDING,” AND FOLLOWING THE ISSUANCE OF ONE OR MORE PATENTS, WITH
THE NUMBERS OF SUCH PATENT(S).


10.2                           STANFORD AGREES TO PROVIDE LICENSEE WITH NOTICE
OF ALL STANFORD PATENT APPLICATIONS FILED (AND ALL STANFORD PATENTS ISSUING) ON
ANY LICENSED PRODUCTS BASED ON LICENSED MATERIALS LISTED IN EXHIBIT A WITHIN 30
DAYS OF (I) THE FILING OF SUCH PATENT APPLICATIONS, AND (II) ISSUANCE OF SUCH
PATENTS.  NO SUCH NOTICE IS REQUIRED FROM STANFORD TO LICENSEE FOR PATENTS AND
PATENT APPLICATIONS THAT ARE INCLUDED IN THE LICENSED PATENT(S).


11.                               STANFORD NAMES AND MARKS

Except in connection with the identification of the source of Invention(s),
Licensed Patent(s) and Licensed Products(s), LICENSEE agrees not to identify
STANFORD in any promotional advertising or other promotional materials to be
disseminated to the public or any portion thereof or to use the name of any
STANFORD faculty member, employee, or student or any trademark, service mark,
trade name, or symbol of STANFORD or the Stanford Health Services, or that is
associated with either of them, without STANFORD’s prior written consent. 
Notwithstanding the above, LICENSEE may use in any manner it deems fit the
name(s) of STANFORD faculty members or employees who are inventors on the
Inventions, Licensed Patents and/ or Licensed Products, and who are employees of
or have a consulting agreement with LICENSEE (“Affiliates”), provided that
LICENSEE obtains the voluntary consent of the Affilites for such use.  STANFORD
agrees that the names of the Affiliates and Affiliates’ connection with STANFORD
will appear in disclosure documents required by securities laws, and in other
regulatory and administrative filings in the ordinary course of LICENSEE’S
business.  Any use of STANFORD’s name shall be limited to statements of fact and
shall not imply endorsement of LICENSEE’s products or services.

7

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------




 


12.                               PATENT PROTECTION AND INFRINGEMENT


12.1                           LICENSEE SHALL HAVE THE PRIMARY RESPONSIBILITY
FOR THE PROSECUTION, FILING AND MAINTENANCE OF ALL LICENSED PATENTS, INCLUDING
THE CONDUCT OF ALL INTERFERENCE, OPPOSITION, NULLITY AND REVOCATION PROCEEDINGS,
USING COUNSEL OF ITS CHOICE; PROVIDED, HOWEVER, THAT STANFORD SHALL HAVE
REASONABLE OPPORTUNITY TO ADVISE AND CONSULT WITH LICENSEE ON SUCH MATTERS AND
MAY INSTRUCT LICENSEE TO TAKE SUCH ACTION AS STANFORD REASONABLY BELIEVES
NECESSARY TO PROTECT THE LICENSED PATENT(S).  SHOULD LICENSEE ELECT TO ABANDON
ANY PATENT OR PATENT APPLICATION IN ANY COUNTRY, IT SHALL GIVE TIMELY NOTICE TO
STANFORD, WHO MAY CONTINUE PROSECUTION OR MAINTENANCE, AT ITS SOLE EXPENSE AND
LICENSEE SHALL HAVE NOT FURTHER RIGHTS WITH RESPECT TO SUCH PATENT APPLICATION
OR PATENT IN SUCH COUNTRY.  IN THE EVENT THAT A CONFLICT ARISES WITH RESPECT TO
PATENT COUNSEL SELECTED BY LICENSEE, STANFORD MAY, WITH JUST CAUSE AND AFTER
CONSULTING WITH LICENSEE, SELECT NEW PATENT COUNSEL REASONABLY ACCEPTABLE TO
LICENSEE.


12.2                           PAYMENT OF ALL REASONABLE FEES AND COSTS RELATING
TO THE FILING, PROSECUTION AND MAINTENANCE OF ALL PATENT APPLICATIONS AND
PATENTS WITHIN THE LICENSED PATENT(S), INCLUDING INTERFERENCE AND/OR OPPOSITION,
NULLITY AND REVOCATION PROCEEDINGS, SHALL BE THE RESPONSIBILITY OF LICENSEE. 
STANFORD SHALL DIRECT THE PATENT COUNSEL TO SEND INVOICES FOR SUCH FEES AND
COSTS DIRECTLY TO LICENSEE WITH A COPY TO STANFORD, AND LICENSEE SHALL PAY SUCH
PATENT COUNSEL DIRECTLY AMOUNTS DUE.


12.3                           STANFORD SHALL PROMPTLY INFORM LICENSEE OF ANY
SUSPECTED INFRINGEMENT OF ANY LICENSED PATENT BY A THIRD PARTY AND ANY
DECLARATORY JUDGMENT FILED WITH RESPECT TO ANY LICENSED PATENT.  LICENSEE SHALL
HAVE THE INITIAL RIGHT BUT NOT THE OBLIGATION, AT ITS EXPENSE, TO INITIATE AND
CONTROL ANY PROCEEDING RELATING TO ANY INFRINGEMENT BY A THIRD PARTY OF ANY
LICENSED PATENTS, ANY DECLARATORY ACTION ALLEGING INVALIDITY OR NONINFRINGEMENT
OF ANY LICENSED PATENTS, OR ANY INTERFERENCE, OPPOSITION, NULLITY OR REVOCATION
PROCEEDING RELATING TO ANY LICENSED PATENTS (“A PROTECTIVE ACTION”).  IN
PURSUING ANY SUCH PROTECTIVE ACTION, LICENSEE SHALL PROVIDE STANFORD WITH
MATERIAL INFORMATION RELATED TO THE PROTECTIVE ACTION, AND SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO JOIN STANFORD AS A PARTY TO THE PROTECTIVE ACTION, AT
LICENSEE’S EXPENSE.  STANFORD SHALL HAVE THE RIGHT TO PARTICIPATE IN THE
PROTECTIVE ACTION WITH ITS OWN COUNSEL AT ITS OWN EXPENSE.  IF LICENSEE BRINGS A
PROTECTIVE ACTION IT MAY ENTER INTO A SETTLEMENT, CONSENT JUDGMENT OR OTHER
VOLUNTARY FINAL DISPOSITION OF SUCH PROTECTIVE ACTION, AT ITS SOLE OPTION, AND
ANY DAMAGES RECOVERED BY A PROTECTIVE ACTION SHALL BE USED FIRST TO REIMBURSE
LICENSEE FOR THE COSTS (INCLUDING ATTORNEY’S AND EXPERT FEES) OF SUCH PROTECTIVE
ACTION ACTUALLY PAID BY LICENSEE, AND THE REMAINDER, IF ANY, SHALL BE RETAINED
BY LICENSEE, EXCEPT LICENSEE SHALL PAY STANFORD TWO PERCENT (2%) OF SAID
REMAINDER, PROVIDED, IF STANFORD JOINS IN ANY PROTECTIVE ACTION AT ITS INCEPTION
AND SHARES EQUALLY IN THE COSTS (INCLUDING ATTORNEY’S AND EXPERT FEES) INCURRED
IN ITS CONDUCT, IN THE EVENT OF ANY RECOVERY EACH PARTY SHALL BE REIMBURSED FOR
ITS EXPENSES INCURRED IN SUCH PROTECTIVE ACTION AND STANFORD AND LICENSEE SHALL
EQUALLY SHARE ANY REMAINDER.


12.4                           IF LICENSEE, OR ITS SUBLICENSEE PURSUANT TO
SECTION 13.6, DECIDES NOT TO BRING A PROTECTIVE ACTION AFTER LICENSEE RECEIVES
NOTICE FROM STANFORD PURSUANT TO SECTION 12.3,

8

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





LICENSEE SHALL INFORM STANFORD AND STANFORD MAY INSTITUTE A PROTECTIVE ACTION. 
IN SUCH EVENT, STANFORD SHALL CONTROL SUCH PROTECTIVE ACTION, INCLUDING ANY
SETTLEMENT, CONSENT JUDGMENT OR OTHER VOLUNTARY FINAL DISPOSITION THEREOF AT ITS
SOLE OPTION, AND SHALL BEAR THE ENTIRE COST OF SUCH PROTECTIVE ACTION AND SHALL
BE ENTITLED TO RETAIN THE ENTIRE AMOUNT OF ANY RECOVERY OR SETTLEMENT.  STANFORD
MAY, AT ITS EXPENSE, JOIN LICENSEE AS A PARTY TO SUCH A PROTECTIVE ACTION AND
LICENSEE SHALL COOPERATE REASONABLY WITH STANFORD IN ANY SUCH PROTECTIVE ACTION,
AT STANFORD’S EXPENSE.


12.5                           SHOULD EITHER PARTY COMMENCE A PROTECTIVE ACTION
UNDER THIS SECTION 12 AND THEREAFTER ELECT TO ABANDON THE SAME, IT SHALL GIVE
TIMELY NOTICE TO THE OTHER PARTY WHO MAY CONTINUE PROSECUTION OF SUCH PROTECTIVE
ACTION; PROVIDED, HOWEVER, THAT THE SHARING OF PAST AND FUTURE EXPENSES AND ANY
RECOVERY IN SUCH PROTECTIVE ACTION SHALL BE AS MUTUALLY AGREED BY THE PARTIES.


12.6                           IN ANY PROTECTIVE ACTION UNDER THIS SECTION 12,
THE OTHER PARTY HERETO SHALL, AT THE REQUEST AND EXPENSE OF THE PARTY INITIATING
SUCH PROTECTIVE ACTION, COOPERATE IN ALL RESPECTS AND, TO THE EXTENT POSSIBLE,
HAVE ITS EMPLOYEES TESTIFY WHEN REQUESTED AND MAKE AVAILABLE RELEVANT RECORDS,
PAPERS, INFORMATION, SAMPLES AND THE LIKE.


13.                               SUBLICENSE(S)


13.1                           LICENSEE MAY GRANT SUBLICENSE(S) DURING THE
EXCLUSIVE PERIOD.  LICENSEE MAY SUBLICENSE ALL OR A PORTION OF THE RIGHTS
GRANTED TO IT PURSUANT TO THIS AGREEMENT, SUBJECT TO THE CONDITIONS OF THIS
ARTICLE 13.  A “PATENT SUBLICENSE” MEANS A SUBLICENSE WHICH GRANTS ALL OR A
PORTION OF THE RIGHTS UNDER THE LICENSED PATENT(S) TO PRACTICE ANY METHOD,
PROCESS OR PROCEDURE CLAIMED THEREIN IN ALL OR A PART OF THE LICENSED
TERRITORY.  IT IS UNDERSTOOD THAT A PATENT SUBLICENSE SHALL NOT GRANT ANY RIGHTS
TO LEASE, SUBLICENSE, SELL, OFFER FOR SALE, OR OTHERWISE COMMERCIALLY DISPOSE OF
ANY LICENSED PRODUCTS IN ANY PART OF THE LICENSED TERRITORY.  A “PRODUCTS
SUBLICENSE” MEANS A SUBLICENSE WHICH GRANTS ALL OR A PORTION OF THE RIGHTS TO
LEASE, SELL, OFFER FOR SALE AND OTHERWISE COMMERCIALLY EXPLOIT LICENSED PRODUCTS
IN ALL OR A PART OF THE LICENSED TERRITORY.  IT IS UNDERSTOOD THAT A PRODUCTS
SUBLICENSE MAY ALSO INCLUDE RIGHTS UNDER THE LICENSED PATENT(S).


13.2                           IF LICENSEE IS UNABLE OR UNWILLING TO SERVE OR
DEVELOP A POTENTIAL MARKET OR MARKET TERRITORY FOR WHICH THERE IS A WILLING
SUBLICENSEE(S), LICENSEE WILL, AT STANFORD’S REQUEST, NEGOTIATE IN GOOD FAITH A
SUBLICENSE(S) HEREUNDER.


13.3                           ANY SUBLICENSE(S) GRANTED BY LICENSEE UNDER THIS
AGREEMENT SHALL BE SUBJECT AND SUBORDINATE TO TERMS AND CONDITIONS OF THIS
AGREEMENT, EXCEPT:


(A)                                  SUBLICENSE TERMS AND CONDITIONS SHALL
REFLECT THAT ANY SUBLICENSEE(S) SHALL NOT FURTHER SUBLICENSE WITHOUT THE WRITTEN
CONSENT OF STANFORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD; AND


(B)                                 THE EARNED ROYALTY RATE SPECIFIED IN THE
SUBLICENSE(S) MAY BE AT HIGHER RATES THAN THE RATES IN THIS AGREEMENT

9

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





 

Such sublicense(s) (including, without limitation, any non-exclusive
sublicenses) shall remain in effect in the event of any termination of this
Agreement, provided that upon request by STANFORD, such sublicensee agrees in
writing to be bound by the applicable terms of this Agreement.  All Products
Sublicenses shall expressly include the provisions of Articles 7, 8, and 9 for
the benefit of STANFORD.  All Patent Sublicenses granted to commercial or
for-profit entities shall expressly include the provisions of Articles 8 and 9
for the benefit of STANFORD.


13.4                           LICENSEE AGREES TO PROVIDE STANFORD A COPY OF ANY
SUBLICENSE GRANTED PURSUANT TO THIS ARTICLE 13.


13.5                           LICENSEE WILL PAY TO STANFORD [***] OF ALL
NON-EQUITY PAYMENTS RECEIVED BY LICENSEE FROM ITS SUBLICENSEE(S) FOR THE GRANT
OF A SUBLICENSE TO PRACTICE THE LICENSED PATENT(S), EXCLUDING THOSE MADE UNDER
CONSULTING OR SERVICE AGREEMENTS.  IN ADDITION, LICENSEE SHALL PAY TO STANFORD
[***] OF ALL EARNED ROYALTY INCOME RECEIVED BY LICENSEE FROM EACH SUBLICENSE
FROM THE SALE OF LICENSED PRODUCT(S); PROVIDED HOWEVER, THAT LICENSEE SHALL PAY
TO STANFORD NO LESS THAN [***] AND NO MORE THAN [***] OF SUCH ROYALTY INCOME.


13.6                           WITH THE PRIOR WRITTEN CONSENT OF LICENSEE, AND
THE PRIOR WRITTEN CONSENT OF STANFORD, WHICH SHALL NOT BE UNREASONABLY WITHHELD,
A SUBLICENSEE MAY BRING A PROTECTIVE ACTION, SUBJECT TO THE PROVISIONS OF
SECTION 12.3.


14.                               TERMINATION


14.1                           LICENSEE MAY TERMINATE THIS AGREEMENT BY GIVING
STANFORD NOTICE IN WRITING AT LEAST THIRTY (30) DAYS IN ADVANCE OF THE EFFECTIVE
DATE OF TERMINATION SELECTED BY LICENSEE.


14.2                           STANFORD MAY TERMINATE THIS AGREEMENT IF
LICENSEE:


(A)                                  IS IN DEFAULT IN PAYMENT OF ROYALTY OR
PROVIDING OF REPORTS;


(B)                                 IS IN BREACH OF ANY PROVISION HEREOF; OR


(C)                                  PROVIDES ANY FALSE REPORT;

and LICENSEE fails to remedy any such default, breach, or false report within
thirty (30) days after written notice thereof by STANFORD.


14.3                           IN THE EVENT OF ANY TERMINATION OF THIS
AGREEMENT, LICENSEE SHALL PROVIDE FOR THE TRANSFER TO STANFORD OF ALL
OBLIGATIONS ACCRUED OR ACCRUABLE AFTER SUCH TERMINATION IN ANY ACTIVE
SUBLICENSE(S) ISSUED PURSUANT TO SECTION 13.  SUCH OBLIGATIONS SHALL INCLUDE THE
PAYMENT OF ANY ROYALTIES SPECIFIED IN SUCH SUBLICENSE(S) THAT HAVE ACCRUED AFTER
TERMINATION OF THIS AGREEMENT.


14.4                           SURVIVING ANY TERMINATION ARE:

10

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------





 


(A)                                  LICENSEE’S OBLIGATION TO PAY ROYALTIES
ACCRUED OR ACCRUABLE;


(B)                                 ANY CAUSE OF ACTION OR CLAIM OF LICENSEE OR
STANFORD, ACCRUED OR TO ACCRUE, BECAUSE OF ANY BREACH OR DEFAULT BY THE OTHER
PARTY;

and


(C)                                  THE PROVISIONS OF ARTICLES 7, 8, 9, 16 AND
20, SECTIONS 13.3, 14.3, AND 14.4 AND ANY OTHER PROVISIONS THAT BY THEIR NATURE
ARE INTENDED TO SURVIVE.


15.                               ASSIGNMENT

Neither party may assign this Agreement or any part hereof without the express
written consent of the other, which consent shall not be unreasonably withheld;
provided, however, LICENSEE may assign this Agreement or any portion hereof to
an affiliate or to a successor of all or substantially all its business relating
to the Licensed Patent(s) without the written consent of STANFORD and shall
provide STANFORD notice of any such assignment.


16.                               ARBITRATION


16.1                           ANY CONTROVERSY ARISING UNDER OR RELATED TO THIS
AGREEMENT, AND ANY DISPUTED CLAIM BY EITHER PARTY AGAINST THE OTHER UNDER THIS
AGREEMENT EXCLUDING ANY DISPUTE RELATING TO PATENT VALIDITY OR INFRINGEMENT
ARISING UNDER THIS AGREEMENT, SHALL BE SETTLED BY ARBITRATION IN ACCORDANCE WITH
THE LICENSING AGREEMENT ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.


16.2                           UPON REQUEST BY EITHER PARTY, ARBITRATION WILL BE
BY A THIRD PARTY ARBITRATOR MUTUALLY AGREED UPON IN WRITING BY LICENSEE AND
STANFORD WITHIN THIRTY (30) DAYS OF SUCH ARBITRATION REQUEST.  JUDGMENT UPON THE
AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL AND NONAPPEALABLE AND MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.


16.3                           THE PARTIES SHALL BE ENTITLED TO DISCOVERY IN
LIKE MANNER AS IF THE ARBITRATION WERE A CIVIL SUIT IN THE CALIFORNIA SUPERIOR
COURT.  THE ARBITRATOR MAY LIMIT THE SCOPE, TIME AND/OR ISSUES INVOLVED IN
DISCOVERY.


16.4                           ANY ARBITRATION SHALL BE HELD AT STANFORD,
CALIFORNIA, UNLESS THE PARTIES HERETO MUTUALLY AGREE IN WRITING TO ANOTHER
PLACE.


17.                               NOTICES

All notices under this Agreement shall be deemed to have been fully given when
done in writing and deposited in the United States mail, registered or
certified, and addressed as follows:

To STANFORD:

 

Office of Technology Licensing

 

 

Stanford University

 

 

900 Welch Road, Suite 350

 

 

Palo Alto, CA 94304-1850

 

 

Attention: Director

 

11

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------




 

To LICENSEE:

 

Xenogen Corporation

 

 

860 Atlantic Avenue

 

 

Alameda, CA 94501

 

 

Attention: President

 

Either party may change its address upon written notice to the other party.


18.                               WAIVER

None of the terms of this Agreement can be waived except by the written consent
of the party waiving compliance.


19.                               APPLICABLE LAW

This Agreement shall be governed by the laws of the State of California
applicable to agreements negotiated, executed and performed wholly within
California.


20.                               CONFIDENTIALITY

STANFORD shall maintain this Agreement and the reports and any information
provided by LICENSEE to STANFORD pursuant to Articles 5, 7 and 13 in confidence
and shall be treated with at least the same degree of care as used to maintain
secrecy of STANFORD’s other confidential information.  STANFORD may, however,
disclose to third parties total annual royalty payments and general statistical
information regarding payments made hereunder in the context of disclosing
statistical information pertaining to the performance of the STANFORD Office of
Technology Licensing.


21.                               ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between LICENSEE and STANFORD
and supersedes all prior communications, understandings and agreements with
respect to the subject matter of this Agreement.  This Agreement may not be
amended except with a written agreement signed by LICENSEE and STANFORD.

12

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.

 

 

THE BOARD OF TRUSTEES OF THE LELAND

 

 

 

STANFORD JUNIOR UNIVERSITY

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ Katharine Ku

 

 

 

Name:

 

Katharine Ku

 

 

 

Title:

 

Director, Technology Licensing

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LICENSEE

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ David W. Carter

 

 

 

Name:

 

David W. Carter

 

 

 

Title:

 

Chairman and Co-CEO

 

 

 

Date:

 

 

 

Exhibit A:  Licensed Materials

13

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------


Exhibit A

[***]

A-1

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.


--------------------------------------------------------------------------------